 



Exhibit 10.3
PEERLESS MFG. CO.
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
FOR EMPLOYEES
     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of ___,
20___is entered into between PEERLESS MFG. CO., a Texas corporation (the
“Company”), and ___(“Grantee”). Capitalized terms used herein but not defined
shall have the meanings assigned to those terms in the Peerless Mfg. Co. 2007
Stock Incentive Plan (the “Plan”).
W I T N E S S E T H:
     A. Grantee is, or will become within 90 days of the Date of Grant (as
defined below), an employee of the Company or a Subsidiary and has been
designated a Participant under the Plan; and
     B. Pursuant to the terms of the Plan, on ___, 20___(“Date of Grant”),
Grantee was granted shares (“Restricted Stock”) of the Company’s common stock,
par value $1.00 per share (“Common Shares”);
     NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:
     1. Grant of Restricted Stock. The Company hereby grants to Grantee,
effective as of the Date of Grant, ___shares of Restricted Stock. Certificates
evidencing shares of Restricted Stock, and any certificates for Common Shares
issued as dividends on, in exchange of, or as replacements for, certificates
evidencing shares of Restricted Stock, shall bear legends referring to the
restrictions set forth herein and any other restrictive legends as the Company
(upon advice of counsel) may deem necessary or advisable. Until such time as all
restrictions have lapsed and the shares of Restricted Stock have become
nonforfeitable, the Company shall retain the certificates evidencing the same.
     2. Restrictions on Transfer. The shares of Restricted Stock may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by Grantee unless and until they have become nonrestricted and
nonforfeitable in accordance with Section 3 hereof; provided, however, that
Grantee’s interest in the shares of Restricted Stock may be transferred by will
or the laws of descent and distribution. Any purported transfer, encumbrance or
other disposition of the shares of Restricted Stock that is in violation of this
Section 2 shall be null and void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the shares of
Restricted Stock. The shares of Restricted Stock granted hereunder shall be
deemed to be subject to a substantial risk of forfeiture within the meaning of
Section 83 of the Internal Revenue Code of 1986, as amended from time to time.

 



--------------------------------------------------------------------------------



 



     3. Lapse of Restrictions.
     (a) The shares of Restricted Stock shall become nonrestricted and
nonforfeitable to the extent of ___% of the shares of Restricted Stock on each
of the first ___anniversaries of the Date of Grant, unless earlier forfeited in
accordance with Section 4[; provided, however, that if the Board determines that
Grantee has satisfied the management objectives established by the Board and
attached as Appendix A hereto as of the ___ anniversary of the Date of Grant,
the shares of Restricted Stock shall become fully vested and exercisable on the
___anniversary of the Date of Grant].
     (b) Notwithstanding the provisions of Section 3(a) above, all shares of
Restricted Stock shall become immediately nonrestricted and nonforfeitable upon
the occurrence of a Change of Control, as defined in the Plan.
     (c) Notwithstanding the provisions of Section 3(a) above, all shares of
Restricted Stock shall become immediately nonrestricted and nonforfeitable if
Grantee’s employment with the Company or a Subsidiary ceases because Grantee
becomes permanently disabled (as determined by the Board) or dies.
     4. Forfeiture of Restricted Stock.
     (a) Any of the shares of Restricted Stock that remain forfeitable in
accordance with Section 3 hereof shall be forfeited if Grantee ceases for any
reason to be employed by the Company or a Subsidiary at any time prior to the
Restricted Stock becoming nonforfeitable in accordance with Section 3 hereof,
unless the Board determines to provide otherwise at the time of the cessation of
Grantee’s employment. For the purposes of this Agreement, the Grantee’s
employment with the Company or a Subsidiary shall not be deemed to have been
interrupted, and Grantee shall not be deemed to have ceased to be an employee of
the Company or a Subsidiary, by reason of (i) the transfer of Grantee’s
employment among the Company and its Subsidiaries, (ii) an approved leave of
absence of not more than 90 days, or (iii) the period of any leave of absence
required to be granted by the Company under any law, rule, regulation or
contract applicable to Grantee’s employment with the Company or any Subsidiary.
     (b) In the event of a forfeiture, the certificate(s) representing shares of
Restricted Stock that have been forfeited shall be cancelled.
     5. Dividend, Voting and Other Rights. Grantee shall have all of the rights
of a shareholder with respect to the shares of Restricted Stock, including the
right to vote the shares of Restricted Stock and receive any cash dividends that
may be paid thereon; provided, however, that any non-cash dividend or other
distribution, including any additional Common Shares that Grantee may become
entitled to receive pursuant to a share dividend or other securities as a result
of a merger or reorganization in which the Company is the surviving corporation
or any other change in the capital structure of the Company shall be subject to
the same restrictions as the shares of Restricted Stock and otherwise pursuant
to the terms of this Agreement.
     6. Communications. All notices, demands and other communications required
or permitted hereunder or designated to be given with respect to the rights or
interests covered by

2



--------------------------------------------------------------------------------



 



this Agreement shall be deemed to have been properly given or delivered when
delivered personally or sent by certified or registered mail, return receipt
requested, U.S. mail or reputable overnight carrier, with full postage prepaid
and addressed to the parties as follows:

         
 
  If to the Company, at:   the Company’s principal executive office, addressed
to the attention of the Secretary
 
       
 
  If to Grantee, at:   Grantee’s address provided by Grantee on the last page
hereof

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.
     7. Interpretation. The interpretation and construction of this Agreement by
the Board shall be final and conclusive. No member of the Board shall be liable
for any such action or determination made in good faith.
     8. Amendments. The Plan or this Agreement may be amended, suspended or
terminated in accordance with the applicable provisions of the Plan.
     9. Integration. The shares of Restricted Stock are granted pursuant to the
Plan. Notwithstanding anything in this Agreement to the contrary, this Agreement
is subject to all of the terms and conditions of the Plan, a copy of which has
been made available to Grantee and is available upon request to the Secretary at
the address specified in Section 6 hereof and which is incorporated herein by
reference. As such, this Agreement and the Plan embody the entire agreement and
understanding of the Company and Grantee and supersede any prior understandings
or agreements, whether written or oral, with respect to the shares of Restricted
Stock.
     10. Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     11. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Texas, without regard to conflict of
laws principles thereof.
     12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
3 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

              PEERLESS MFG. CO.
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the shares of Restricted Stock subject to the applicable
terms and conditions of the Plan and the terms and conditions hereinabove set
forth.

                 
Date:
               
 
 
 
     
 
Grantee    

GRANTEE: Please complete/update the following information.

         
Name:
       
 
       
 
       
Home Address:
       
 
       
 
       
 
       
 
       
 
       
 
       
Social Security Number:
       
 
       

 